Citation Nr: 0612797	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of left knee injury with traumatic 
arthritis prior to March 24, 2004, and in excess of 20 
percent from March 24, 2004, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active military service September 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim of entitlement 
to an increased rating for service-connected residuals of 
left knee injury with traumatic arthritis, evaluated as 10 
percent disabling.  The veteran appealed, and in April 2004, 
after additional evidence was submitted, the RO increased the 
veteran's rating to 20 percent, with an effective date of 
March 24, 2004 for the 20 percent rating.  

The issues of entitlement to a rating in excess of 10 percent 
for service-connected residuals of left knee injury with 
traumatic arthritis prior to March 24, 2004, and in excess of 
20 percent from March 24, 2004, forward; and entitlement to a 
rating in excess of 10 percent for left knee instability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's left knee disability is shown to be productive 
of slight instability.  


CONCLUSION OF LAW

The criteria for a separate rating of 10 percent for 
instability of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5257 (2005); VAOPGCPREC 23-97 (1997).



REASONS AND BASES FOR FINDING AND CONCLUSION

Assessment of VA's application of the Veterans Claims 
Assistance Act in 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is not necessary given the favorable outcome.  Any 
error in the failure to provide notice involving the 
downstream element of an effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  The Board herein 
grants a separate 10 percent rating for instability of the 
left knee, and the issue of entitlement to a rating in excess 
of 10 percent for instability is remanded below.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In January 1994, the RO granted service connection for a left 
knee disorder.  The RO assigned a noncompensable (0 percent) 
evaluation for this disability.  The RO subsequently 
increased the veteran's rating to 10 percent.  In May 2002, 
the veteran filed a claim for an increased rating.  In June 
2002, the RO denied the claim.  The veteran appealed, and in 
April 2004, after additional evidence was submitted, the RO 
increased the veteran's rating to 20 percent, with an 
effective date of March 24, 2004 for the 20 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The veteran's current 10 and 20 percent ratings are assigned 
under Diagnostic Code 5010-5260.  The hyphenated diagnostic 
code in this case indicates that arthritis due to trauma 
under diagnostic code 5010 is the service-connected disorder, 
and it is rated as if limitation of flexion under diagnostic 
code 5260 were the residual condition.  As noted above, the 
issue of a higher rating for traumatic arthritis of the left 
knee is the subject of the remand herein.

However, VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  Accordingly, the veteran 
may be eligible for an additional rating if he meets the 
criteria for a compensable rating under DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for knee impairment manifested by slight recurrent 
subluxation or lateral instability.  In this case, the March 
2004 examination report notes, "he has current subluxation 
dislocation and inflammatory arthritis."  Associated 
symptoms were noted to include "a sense of instability."  
On examination, there was a mildly positive anterior drawer's 
sign.  Given the foregoing, the Board finds that the evidence 
is at least in equipoise, and that a separate 10 percent 
rating is warranted for slight instability of the left knee 
under DC 5257.  See 38 C.F.R. §§ 3.102, 4.7 (2005).


ORDER

A separate rating of 10 percent is granted for left knee 
instability under Diagnostic Code 5257, subject to the laws 
and regulations governing the award of monetary benefits.




REMAND

The Court has recently redefined the requirements of the VCAA 
to include notice that a disability rating and an effective 
date for award of benefits would be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (Vet. App. March 3, 2006).  The Board has 
interpreted the ruling in Dingess/Hartman as applying to any 
matter involving an award of a disability rating and/or an 
effective date for award of benefits.  

In this case, the RO assigned a staged rating for the 
veteran's left knee disability.  The veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Then, readjudicate the claims on 
appeal (Entitlement to a rating in excess 
of 10 percent for service-connected 
residuals of left knee injury with 
traumatic arthritis prior to March 24, 
2004, and in excess of 20 percent from 
March 24, 2004, forward; and Entitlement 
to a rating in excess of 10 percent for 
left knee instability), with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless he receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


